                                                                      JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   Gary Scherer,
11
                                               Case: CV 18-8239-GW-AFMx
                  Plaintiff,                   JUDGMENT
12
13       v.
14   Woodley-Vanomen Properties;
     TMT Wireless, Inc., a California
15   Corporation;
16                Defendants.
17
18
19
20
              Following the Court’s ruling on October, 21, 2019, the Court grants
21
     JUDGMENT in favor of plaintiff Gary Scherer and against Defendants
22
     Woodley-Vanomen Properties and TMT Wireless, Inc.
23
              Defendants Woodley-Vanomen Properties and TMT Wireless, Inc.
24
     shall pay a statutory award of $4,000 to Plaintiff. Additionally, Defendants
25
     are ordered to provide an accessible path of travel at the entrance of the
26
     MetroPCS store located at or about 16065 Vanowen Street, Van Nuys,
27
28



                                           1

     [proposed] JUDGMENT                                           2:18-CV-09719-RGK-E
 1   California, in compliance with the Americans with Disabilities Act
 2   Standards for Accessible for Design.
 3
 4
 5   Dated: October 25, 2019 By: _________________________________
 6                                 Hon. George H. Wu
                                   United States District Judge
 7
 8
 9
10   Presented by:
11   Isabel Rose Masanque, Esq.
     858-375-7385
12
     IsabelM@potterhandy.com
13   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            2

     [proposed] JUDGMENT                                  2:18-CV-09719-RGK-E
